The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims 
By amendment of January 6, 2022, the Applicant amended claims 1, 10-12, 16 and 18 to emphasize distinguishable features of the instant invention. Claims 7 to 9 were canceled. Therefore, claims 1-6, and 10-18 are currently active in the application and are in condition for allowance.

Drawings Objections
Drawing objections are withdrawn in view of amendment of January 6, 2022.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claims 1, 18: “A flexible display substrate comprising: a flexible display panel; and a deformable driver disposed on a surface of the flexible display panel, wherein the deformable driver is configured to drive the flexible display panel to deform under electrodeformation, and the deformable driver comprises one or more deformable units, wherein each of the one or more deformable units comprises four branches, and the four branches are arranged in a cross shape, and wherein the four branches in the deformable unit are configured to be fixed to the surface of the flexible display panel by a first fixing member and four second fixing members, the first fixing member is located at center of the deformable unit for fixing four corresponding ends of the four branches simultaneously, and the four second fixing members are respectively located at four edges of the deformable unit for respectively fixing the other ends of the four branches.”,  as illustrated at least in Figure 9 and described in paragraph [0052-0056] of the published instant specification 2018/0323385 A1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is (571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692